UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22441 John Hancock Hedged Equity & Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: December 31 Date of reporting period: June 30, 2013 ITEM 1. REPORTS TO STOCKHOLDERS. Managed distribution plan The fund has adopted a managed distribution plan (Plan). Under the Plan, the fund makes quarterly distributions of an amount equal to $0.3230 per share, based upon an annual distribution rate of 7.25% of the funds net asset value (NAV) of $17.82 on July 31, 2012. This amount will be paid quarterly until further notice. The fund may make additional distributions: (i) for purposes of not incurring federal income tax on the fund of investment company taxable income and net capital gain, if any, not included in such regular distributions; and (ii) for purposes of not incurring federal excise tax on ordinary income and capital gain net income, if any, not included in such regular distributions. Although the fund has adopted the Plan, it may discontinue the Plan. The Board of Trustees of the fund may amend the terms of the Plan or terminate the Plan at any time without prior notice to the funds shareholders. The Plan will be subject to periodic review by the funds Board of Trustees. You should not draw any conclusions about the funds investment performance from the amount of the funds distributions or from the terms of the funds Plan. The funds total return at NAV is presented in the Financial highlights. With each distribution that does not consist solely of net income, the fund will issue a notice to shareholders and an accompanying press release that will provide detailed information regarding the amount and composition of the distribution and other related information. The amounts and sources of distributions reported in the notice to shareholders are only estimates and are not provided for tax reporting purposes. The actual amounts and sources of the amounts for tax reporting purposes will depend upon the funds investment experience during the remainder of its fiscal year and may be subject to changes based on tax regulations. The fund will send you a Form 1099-DIV for the calendar year that will tell you how to report these distributions for federal income tax purposes. The fund may at times distribute more than its net investment income and net realized capital gains; therefore, a portion of your distribution may result in a return of capital. A return of capital may occur, for example, when some or all of the money that you invested in the fund is paid back to you. A return of capital does not necessarily reflect the funds investment performance and should not be confused with yield or income. Semiannual report | Hedged Equity & Income Fund Portfolio summary Top 10 Holdings (16.7% of Net Assets on 6-30-13) Cisco Systems, Inc. 2.3% Wells Fargo & Company 1.6% Microsoft Corp. 2.1% Johnson & Johnson 1.6% Lowe’s Companies, Inc. 2.0% PNC Financial Services Group, Inc. 1.3% Merck & Company, Inc. 1.7% United Parcel Service, Inc., Class B 1.3% BlackRock, Inc. 1.6% Roche Holdings AG 1.2% Sector Composition 1 Information Technology 16.4% Consumer Staples 5.5% Financials 15.7% Purchased Options 3.8% Consumer Discretionary 15.0% Materials 2.9% Health Care 15.0% Utilities 1.8% Industrials 14.5% Telecommunication Services 0.7% Energy 8.2% Short-Term Investments & Other 0.5% Portfolio Composition 1 Common Stocks 95.7% Short-Term Investments & Other 0.5% Purchased Options 3.8% As is the case with all closed-end funds, shares of this fund may trade at a discount to the fund’s net asset value (NAV). An investment in the fund is subject to investment and market risks, including the possible loss of the entire principal invested. An issuer of securities held by the fund may default, have its credit rating downgraded, or otherwise perform poorly, which may affect fund performance. Investing in derivative instruments involves risks different from, and in some cases greater than, the risks associated with investing directly in securities and other traditional investments. In an illiquid market, derivatives could become harder to value and sell. 1 As a percentage of net assets on 6-30-13. 2 Cash and cash equivalents not included. Semiannual report | Hedged Equity & Income Fund 7 Fund’s investments As of 6-30-13 (unaudited) Shares Value Common Stocks 95.7% (Cost $211,311,179) Consumer Discretionary 15.0% Auto Components 0.6% Allison Transmission Holdings, Inc. 56,135 1,295,582 Tenneco, Inc. (I) 6,335 286,849 Automobiles 0.4% Ford Motor Company 8,920 137,992 Harley-Davidson, Inc. 16,735 917,413 Diversified Consumer Services 0.4% Allstar Co-Invest Block Feeder LLC (I)(R) 236,300 404,073 Matthews International Corp., Class A 14,170 534,209 Service Corp. International 10,100 182,103 Hotels, Restaurants & Leisure 1.3% Bloomin’ Brands, Inc. (I) 13,430 334,138 Buffalo Wild Wings, Inc. (I) 3,510 344,542 Burger King Worldwide, Inc. 17,306 337,640 CEC Entertainment, Inc. 16,600 681,264 Galaxy Entertainment Group, Ltd. (I) 25,000 120,644 Life Time Fitness, Inc. (I) 4,600 230,506 Melco Crown Entertainment, Ltd., ADR (I) 11,540 258,034 Sands China, Ltd. 28,400 133,376 Starbucks Corp. 2,650 173,549 Starwood Hotels & Resorts Worldwide, Inc. 3,093 195,447 Wyndham Worldwide Corp. 7,366 421,556 Wynn Resorts, Ltd. 802 102,656 Household Durables 1.0% Harman International Industries, Inc. 1,600 86,720 Helen of Troy, Ltd. (I) 8,460 324,610 NVR, Inc. (I) 1,805 1,664,210 Sekisui House, Ltd. 5,000 72,304 Sony Corp. 5,000 105,793 Whirlpool Corp. 2,390 273,320 Internet & Catalog Retail 0.9% Amazon.com, Inc. (C)(I) 2,525 701,167 HomeAway, Inc. (I) 4,080 131,947 Netflix, Inc. (I) 1,240 261,752 priceline.com, Inc. (I) 869 718,776 TripAdvisor, Inc. (I) 5,800 353,046 8 Hedged Equity & Income Fund | Semiannual report See notes to financial statements Shares Value Leisure Equipment & Products 0.4% Mattel, Inc. (C) 23,826 $1,079,556 Media 3.2% Comcast Corp., Class A 7,567 316,906 DISH Network Corp., Class A 5,500 233,860 IMAX Corp. (I) 2,000 49,720 News Corp., Class A 6,709 218,713 Omnicom Group, Inc. 38,117 2,396,416 Sirius XM Radio, Inc. 46,650 156,278 The Walt Disney Company 23,083 1,457,691 Time Warner Cable, Inc. 7,300 821,104 Time Warner, Inc. 27,425 1,585,714 WPP PLC 55,000 939,652 Multiline Retail 1.0% Dollar Tree, Inc. (I) 2,776 141,132 Fred’s, Inc., Class A 34,400 532,856 Marks & Spencer Group PLC 20,538 134,209 Nordstrom, Inc. 4,600 275,724 Target Corp. (C) 20,410 1,405,433 Specialty Retail 5.1% Advance Auto Parts, Inc. 27,275 2,213,912 Ascena Retail Group, Inc. (C)(I) 33,280 580,736 Cabela’s, Inc. (I) 2,000 129,520 CarMax, Inc. (I) 3,800 175,408 CST Brands, Inc. (I) 3,088 95,141 Dick’s Sporting Goods, Inc. 7,690 384,961 DSW, Inc., Class A 7,022 515,906 Dufry AG (I) 1,827 221,058 Five Below, Inc. (I) 1,332 48,964 Francesca’s Holdings Corp. (I) 9,660 268,451 Lowe’s Companies, Inc. (C) 122,485 5,009,637 O’Reilly Automotive, Inc. (I) 2,271 255,760 PetSmart, Inc. 1,384 92,714 Pier 1 Imports, Inc. 11,870 278,826 Stage Stores, Inc. 16,700 392,450 The Buckle, Inc. 2,121 110,334 The Cato Corp., Class A 24,780 618,509 The Gap, Inc. 7,702 321,404 The Home Depot, Inc. 6,408 496,428 Tiffany & Company 4,510 328,508 TJX Companies, Inc. 4,569 228,724 Urban Outfitters, Inc. (I) 4,330 174,153 Textiles, Apparel & Luxury Goods 0.7% Lululemon Athletica, Inc. (I) 4,255 278,788 Michael Kors Holdings, Ltd. (I) 12,525 776,801 PVH Corp. 2,340 292,617 Ralph Lauren Corp. 2,690 467,361 See notes to financial statements Semiannual report | Hedged Equity & Income Fund 9 Shares Value Consumer Staples 5.5% Beverages 1.9% Anheuser-Busch InBev NV, ADR 9,976 900,434 Beam, Inc. 2,660 167,873 Molson Coors Brewing Company, Class B 21,400 1,024,204 Monster Beverage Corp. (I) 5,220 317,219 PepsiCo, Inc. (C) 26,146 2,138,481 The Coca-Cola Company 6,701 268,777 Food & Staples Retailing 1.0% Casey’s General Stores, Inc. 6,840 411,494 Costco Wholesale Corp. 2,267 250,662 CVS Caremark Corp. 3,324 190,066 Seven & I Holdings Company, Ltd. 5,200 190,090 Wal-Mart Stores, Inc. 7,603 566,347 Walgreen Company 10,290 454,818 Whole Foods Market, Inc. 6,060 311,969 Food Products 1.7% Green Mountain Coffee Roasters, Inc. (I) 8,017 601,756 Kraft Foods Group, Inc. 38,110 2,129,206 Post Holdings, Inc. (I) 6,420 280,297 Unilever NV — NY Shares 33,940 1,334,181 Household Products 0.0% Colgate-Palmolive Company 1,130 64,738 Personal Products 0.2% Coty, Inc., Class A (I) 15,799 271,427 Hengan International Group Company, Ltd. 14,500 156,722 The Estee Lauder Companies, Inc., Class A 1,800 118,386 Tobacco 0.7% Philip Morris International, Inc. 21,378 1,851,762 Energy 8.2% Energy Equipment & Services 1.4% Baker Hughes, Inc. 35,295 1,628,158 Bristow Group, Inc. 2,570 167,872 Era Group, Inc. (I) 12,870 336,551 Oceaneering International, Inc. 3,210 231,762 Schlumberger, Ltd. 7,195 515,594 SEACOR Holdings, Inc. 5,510 457,606 Transocean, Ltd. 2,920 140,014 Trican Well Service, Ltd. 10,230 135,985 Oil, Gas & Consumable Fuels 6.8% Anadarko Petroleum Corp. (C) 26,681 2,292,698 BG Group PLC 143,766 2,453,653 BP PLC, ADR 36,940 1,541,876 Cabot Oil & Gas Corp. 3,990 283,370 Chesapeake Energy Corp. 9,000 183,420 Chevron Corp. 15,290 1,809,419 Cobalt International Energy, Inc. (I) 14,900 395,893 Diamondback Energy, Inc. (I) 9,800 326,536 10 Hedged Equity & Income Fund | Semiannual report See notes to financial statements Shares Value Oil, Gas & Consumable Fuels (continued) EOG Resources, Inc. 4,110 $541,205 Exxon Mobil Corp. (C) 13,830 1,249,541 Halcon Resources Corp. (I) 15,812 89,654 Marathon Petroleum Corp. 3,250 230,945 Occidental Petroleum Corp. 21,574 1,925,048 Pioneer Natural Resources Company 3,610 522,548 Royal Dutch Shell PLC, ADR, Class B 13,140 870,788 Scorpio Tankers, Inc. 75,670 679,517 Suncor Energy, Inc. 33,100 976,119 Tesoro Corp. 4,440 232,301 Valero Energy Corp. 11,130 386,990 Whiting Petroleum Corp. (I) 4,310 198,648 Financials 15.7% Capital Markets 2.8% Ares Capital Corp. 24,170 415,724 BlackRock, Inc. (C) 16,080 4,130,148 Invesco, Ltd. 13,850 440,430 SEI Investments Company 53,355 1,516,883 T. Rowe Price Group, Inc. 5,840 427,196 TD Ameritrade Holding Corp. 4,500 109,305 Commercial Banks 5.6% BOK Financial Corp. (C) 10,975 702,949 Cullen/Frost Bankers, Inc. 3,005 200,644 First Midwest Bancorp, Inc. 34,010 466,617 First Niagara Financial Group, Inc. 62,610 630,483 First Republic Bank 13,145 505,820 Hancock Holding Company 10,130 304,609 International Bancshares Corp. 24,010 542,146 M&T Bank Corp. 17,895 1,999,766 MB Financial, Inc. 13,800 369,840 Mitsubishi UFJ Financial Group 28,900 179,338 Mizuho Financial Group, Inc. 70,000 145,695 PNC Financial Services Group, Inc. (C) 46,655 3,402,083 The Bank of Yokohama, Ltd. 15,000 77,444 Webster Financial Corp. 22,720 583,450 Wells Fargo & Company (C) 99,338 4,099,679 Westamerica Bancorp. 3,010 137,527 Consumer Finance 0.1% American Express Company 3,842 287,228 Diversified Financial Services 1.7% Bank of America Corp. 19,187 246,745 IntercontinentalExchange, Inc. (C)(I) 5,105 907,465 JPMorgan Chase & Company (C) 51,547 2,721,166 Moody’s Corp. 5,720 348,520 Osaka Securities Exchange Company, Ltd. 1,230 124,285 See notes to financial statements Semiannual report | Hedged Equity & Income Fund 11 Shares Value Insurance 4.3% ACE, Ltd. 15,620 $1,397,678 Alleghany Corp. (C)(I) 3,560 1,364,584 American International Group, Inc. (I) 4,000 178,800 Aon PLC 4,170 268,340 Assured Guaranty, Ltd. 16,910 373,035 Berkshire Hathaway, Inc., Class B (I) 6,290 703,977 Fidelity National Financial, Inc., Class A 16,800 400,008 Markel Corp. (I) 2,229 1,174,572 Marsh & McLennan Companies, Inc. 59,230 2,364,462 MS&AD Insurance Group Holdings 4,850 123,347 Platinum Underwriters Holdings, Ltd. 6,020 344,464 Primerica, Inc. 14,730 551,491 Reinsurance Group of America, Inc. 8,800 608,168 T&D Holdings, Inc. 8,600 115,687 Tokio Marine Holdings, Inc. 5,700 180,772 Unum Group 6,400 187,968 White Mountains Insurance Group, Ltd. 680 390,959 XL Group PLC 9,650 292,588 Real Estate Investment Trusts 0.8% Campus Crest Communities, Inc. 33,140 382,436 Corrections Corp. of America 10,752 364,170 DiamondRock Hospitality Company 27,260 254,063 Host Hotels & Resorts, Inc. 18,974 320,091 Mack-Cali Realty Corp. 7,890 193,226 Mid-America Apartment Communities, Inc. 4,300 291,411 Taubman Centers, Inc. 1,600 120,240 Unibail-Rodamco SE 519 120,342 Real Estate Management & Development 0.1% Hulic Company, Ltd. (I) 13,100 140,558 Mitsui Fudosan Company, Ltd. 5,900 173,559 Thrifts & Mortgage Finance 0.3% Northwest Bancshares, Inc. 38,900 525,539 Ocwen Financial Corp. (I) 4,249 175,144 Health Care 15.0% Biotechnology 3.1% Amgen, Inc. 6,961 686,772 Arena Pharmaceuticals, Inc. (I) 10,260 79,002 Biogen Idec, Inc. (I) 3,151 678,095 BioMarin Pharmaceutical, Inc. (I) 2,360 131,664 Celgene Corp. (I) 6,416 750,095 Cubist Pharmaceuticals, Inc. (I) 5,600 270,480 Gilead Sciences, Inc. (I) 30,401 1,556,835 Onyx Pharmaceuticals, Inc. (I) 8,400 1,041,012 Pharmacyclics, Inc. (I) 3,150 250,331 Regeneron Pharmaceuticals, Inc. (I) 5,250 1,180,620 Seattle Genetics, Inc. (I) 5,600 176,176 Vertex Pharmaceuticals, Inc. (I) 12,014 959,558 12 Hedged Equity & Income Fund | Semiannual report See notes to financial statements Shares Value Health Care Equipment & Supplies 1.6% Abbott Laboratories 7,815 $272,587 Becton, Dickinson and Company 793 78,372 Boston Scientific Corp. (I) 16,800 155,736 C.R. Bard, Inc. 1,075 116,831 HeartWare International, Inc. (I) 1,170 111,279 Hologic, Inc. (C)(I) 19,120 369,016 Medtronic, Inc. (C) 48,160 2,478,795 STERIS Corp. 9,040 387,635 Zimmer Holdings, Inc. 2,940 220,324 Health Care Providers & Services 2.4% Aetna, Inc. 2,194 139,407 Amsurg Corp. (I) 13,320 467,532 Brookdale Senior Living, Inc. (I) 4,500 118,980 Cardinal Health, Inc. (C) 57,370 2,707,864 Catamaran Corp. (I) 8,530 415,582 Express Scripts Holding Company (I) 2,505 154,533 HCA Holdings, Inc. 4,250 153,255 Humana, Inc. 2,200 185,636 Laboratory Corp. of America Holdings (I) 10,230 1,024,023 McKesson Corp. 1,856 212,512 Team Health Holdings, Inc. (I) 3,780 155,245 UnitedHealth Group, Inc. 2,800 183,344 Universal Health Services, Inc., Class B 3,800 254,448 Health Care Technology 0.2% Allscripts Healthcare Solutions, Inc. (I) 28,950 374,613 Life Sciences Tools & Services 0.8% Bruker Corp. (I) 3,757 60,676 Charles River Laboratories International, Inc. (I) 17,700 726,231 Covance, Inc. (I) 3,820 290,855 ICON PLC (I) 16,540 586,012 Illumina, Inc. (I) 3,300 246,972 Pharmaceuticals 6.9% Actavis, Inc. (I) 2,265 285,888 AstraZeneca PLC 5,487 259,557 Bristol-Myers Squibb Company 25,426 1,136,288 Eli Lilly & Company 11,264 553,288 Hisamitsu Pharmaceutical Company, Inc. 1,400 71,320 Jazz Pharmaceuticals PLC (I) 7,500 515,475 Johnson & Johnson 46,632 4,003,824 Merck & Company, Inc. 94,473 4,388,271 Mylan, Inc. (I) 10,400 322,712 Pfizer, Inc. 17,703 495,861 Roche Holdings AG 12,488 3,094,331 Salix Pharmaceuticals, Ltd. (I) 2,950 195,143 Teva Pharmaceutical Industries, Ltd., ADR 55,770 2,186,184 Zoetis, Inc. 5,580 172,354 See notes to financial statements Semiannual report | Hedged Equity & Income Fund 13 Shares Value Industrials 14.5% Aerospace & Defense 2.6% BAE Systems PLC 42,054 245,796 Cubic Corp. 9,470 455,507 Honeywell International, Inc. 3,775 299,509 Lockheed Martin Corp. 10,128 1,098,483 Northrop Grumman Corp. (C) 12,895 1,067,706 Rolls-Royce Holdings PLC (I) 14,901 257,823 Safran SA 5,076 264,374 Thales SA 2,903 135,251 The Boeing Company 9,702 993,873 United Technologies Corp. 20,451 1,900,716 Air Freight & Logistics 2.2% Atlas Air Worldwide Holdings, Inc. (I) 10,000 437,600 C.H. Robinson Worldwide, Inc. (C) 18,850 1,061,444 FedEx Corp. 3,970 391,363 United Parcel Service, Inc., Class B 37,803 3,269,203 UTi Worldwide, Inc. 22,280 366,952 Airlines 0.1% AirAsia X Bhd (I) 156,500 61,916 United Continental Holdings, Inc. (I) 4,900 153,321 Building Products 0.9% Armstrong World Industries, Inc. (I) 6,867 328,174 Lennox International, Inc. 25,185 1,625,440 Owens Corning, Inc. (I) 6,260 244,641 Commercial Services & Supplies 0.8% ACCO Brands Corp. (I) 62,450 397,182 G&K Services, Inc., Class A 13,040 620,704 Platform Acquisition Holdings, Ltd. (I) 21,120 225,984 The ADT Corp. (I) 1,910 76,114 Tyco International, Ltd. 2,317 76,345 United Stationers, Inc. 20,970 703,544 Construction & Engineering 0.5% Jacobs Engineering Group, Inc. (I) 23,800 1,312,094 Electrical Equipment 1.5% Acuity Brands, Inc. 3,490 263,565 Belden, Inc. 19,720 984,620 Eaton Corp. PLC 32,235 2,121,385 Hubbell, Inc., Class B 1,790 177,210 Mitsubishi Electric Corp. 19,200 179,874 Polypore International, Inc. (I) 5,270 212,381 Industrial Conglomerates 1.5% 3M Company 20,471 2,238,504 Carlisle Companies, Inc. 10,010 623,723 Danaher Corp. 13,650 864,045 General Electric Company 3,839 89,026 14 Hedged Equity & Income Fund | Semiannual report See notes to financial statements Shares Value Machinery 2.6% Albany International Corp., Class A 21,310 $702,804 Donaldson Company, Inc. 4,500 160,470 Dover Corp. 1,559 121,072 ESCO Technologies, Inc. 12,080 391,150 Flowserve Corp. 11,190 604,372 IDEX Corp. 10,235 550,745 Illinois Tool Works, Inc. 586 40,534 Mueller Industries, Inc. 11,890 599,613 PACCAR, Inc. 27,510 1,476,187 Pall Corp. (C) 8,365 555,687 Parker Hannifin Corp. 2,116 201,866 Stanley Black & Decker, Inc. 14,550 1,124,715 WABCO Holdings, Inc. (I) 2,836 211,821 Professional Services 0.5% IHS, Inc., Class A (I) 2,700 281,826 Nielsen Holdings NV 7,400 248,566 Towers Watson & Company, Class A 7,080 580,135 WageWorks, Inc. (I) 5,590 192,576 Road & Rail 0.4% Canadian National Railway Company 5,310 517,014 Hertz Global Holdings, Inc. (I) 16,002 396,850 Trading Companies & Distributors 0.9% GATX Corp. 12,550 595,247 HD Supply Holdings, Inc. (I) 14,500 272,455 MSC Industrial Direct Company, Inc., Class A 15,735 1,218,833 WESCO International, Inc. (I) 1,870 127,085 Information Technology 16.4% Communications Equipment 2.7% Cisco Systems, Inc. (C) 245,167 5,960,010 JDS Uniphase Corp. (I) 19,380 278,684 Juniper Networks, Inc. (I) 12,000 231,720 QUALCOMM, Inc. 6,270 382,972 Computers & Peripherals 1.7% Apple, Inc. (C) 3,152 1,248,444 Diebold, Inc. 18,030 607,431 EMC Corp. (C) 37,703 890,545 NetApp, Inc. (I) 15,516 586,194 QLogic Corp. (I) 2,815 26,911 SanDisk Corp. (I) 11,211 684,992 Seagate Technology PLC 5,300 237,599 Western Digital Corp. 2,390 148,395 Electronic Equipment, Instruments & Components 0.6% Coherent, Inc. 5,620 309,493 MTS Systems Corp. 7,580 429,028 National Instruments Corp. 9,740 272,136 ScanSource, Inc. (I) 11,900 380,800 See notes to financial statements Semiannual report | Hedged Equity & Income Fund 15 Shares Value Internet Software & Services 2.6% Akamai Technologies, Inc. (I) 10,360 $440,818 Cornerstone OnDemand, Inc. (I) 2,400 103,896 Dropbox, Inc. (I)(R) 8,535 75,620 eBay, Inc. (I) 23,542 1,217,592 Facebook, Inc., Class A (I) 20,285 504,285 Google, Inc., Class A (I) 1,418 1,248,365 IAC/InterActiveCorp 9,450 449,442 LinkedIn Corp., Class A (C)(I) 6,705 1,195,502 MercadoLibre, Inc. 1,450 156,252 Trulia, Inc. (I) 8,630 268,307 Yahoo!, Inc. (I) 33,193 833,476 Zillow, Inc., Class A (I) 1,600 90,080 IT Services 1.2% Alliance Data Systems Corp. (I) 510 92,325 Automatic Data Processing, Inc. 16,076 1,106,993 Forrester Research, Inc. 14,780 542,278 IBM Corp. 834 159,386 MAXIMUS, Inc. 4,300 320,264 Nomura Research Institute, Ltd. 2,100 68,536 Paychex, Inc. 3,581 130,778 Teradata Corp. (I) 7,165 359,898 Visa, Inc., Class A 1,877 343,022 Office Electronics 0.1% Zebra Technologies Corp., Class A (I) 7,740 336,226 Semiconductors & Semiconductor Equipment 2.1% Altera Corp. 8,957 295,491 Analog Devices, Inc. 38,040 1,714,082 Broadcom Corp., Class A 8,526 287,838 Intel Corp. 54,920 1,330,162 Maxim Integrated Products, Inc. 16,260 451,703 Microchip Technology, Inc. 5,827 217,056 Micron Technology, Inc. (I) 15,040 215,523 NXP Semiconductor NV (I) 11,070 342,949 Xilinx, Inc. 14,155 560,680 Software 5.4% Activision Blizzard, Inc. 17,200 245,272 Adobe Systems, Inc. (I) 3,150 143,514 ANSYS, Inc. (I) 4,520 330,412 Autodesk, Inc. (I) 12,890 437,487 BMC Software, Inc. (I) 2,134 96,329 Cadence Design Systems, Inc. (I) 27,750 401,820 Check Point Software Technologies, Ltd. (I) 5,245 260,572 Concur Technologies, Inc. (I) 5,580 454,100 FactSet Research Systems, Inc. 4,625 471,473 Imperva, Inc. (I) 5,550 249,972 Informatica Corp. (I) 2,300 80,454 Intuit, Inc. 1,272 77,630 MICROS Systems, Inc. (I) 12,600 543,690 16 Hedged Equity & Income Fund | Semiannual report See notes to financial statements Shares Value Software (continued) Microsoft Corp. 156,495 $5,403,772 NetSuite, Inc. (I) 1,337 122,656 Open Text Corp. 2,400 164,328 Oracle Corp. (C) 92,823 2,851,523 Red Hat, Inc. (I) 5,951 284,577 Salesforce.com, Inc. (I) 2,980 113,776 ServiceNow, Inc. (I) 13,300 537,187 Verint Systems, Inc. (I) 9,600 340,512 Workday, Inc., Class A (I) 1,670 107,030 Materials 2.9% Chemicals 1.5% Innospec, Inc. 10,300 413,854 Koppers Holdings, Inc. 6,610 252,370 LyondellBasell Industries NV, Class A 3,900 258,414 Monsanto Company 2,668 263,598 Sensient Technologies Corp. 7,970 322,546 The Dow Chemical Company 28,940 931,000 The Sherwin-Williams Company 6,012 1,061,719 Westlake Chemical Corp. 2,800 269,948 Containers & Packaging 0.6% Aptargroup, Inc. (C) 5,750 317,458 Crown Holdings, Inc. (I) 3,390 139,431 Greif, Inc., Class A 5,570 293,372 Rock-Tenn Company, Class A 4,320 431,482 Silgan Holdings, Inc. 9,520 447,059 Metals & Mining 0.0% Allied Nevada Gold Corp. (I) 4,194 27,177 Paper & Forest Products 0.8% Deltic Timber Corp. 6,800 393,176 International Paper Company 24,070 1,066,542 KapStone Paper and Packaging Corp. 7,800 313,404 Louisiana-Pacific Corp. (I) 14,950 221,111 Telecommunication Services 0.7% Diversified Telecommunication Services 0.7% Verizon Communications, Inc. 35,600 1,792,104 Utilities 1.8% Electric Utilities 0.3% Duke Energy Corp. 3,445 232,538 UNS Energy Corp. 6,880 307,742 Westar Energy, Inc. 7,950 254,082 Gas Utilities 1.5% Atmos Energy Corp. 7,750 318,215 New Jersey Resources Corp. 3,200 132,896 The Laclede Group, Inc. 6,300 287,658 UGI Corp. 72,235 2,825,111 WGL Holdings, Inc. 5,730 247,651 See notes to financial statements Semiannual report | Hedged Equity & Income Fund 17 Shares Value Warrants 0.0% $0 (Cost $219) Industrials 0.0% 0 Platform Acquisition Holdings, Ltd. (Expiration Date: 7-31-20; Strike Price: $11.20) (I) 21,900 0 Number of Contracts Value Purchased Options 3.8% (Cost $12,143,164) Put Options 3.8% S&P 500 Index (Expiration Date: 6-21-14; Strike Price: $1,400) (I) 1,700 9,741,000 Par value Value Short-Term Investments 1.9% (Cost $4,700,000) Repurchase Agreement 1.9% Goldman Sachs Tri-Party Repurchase Agreement dated 6-28-13 at 0.130% to be repurchased at $4,700,051 on 7-1-13, collateralized by $4,711,524 Federal National Mortgage Association, 3.500% due 1-1-41 (valued at $4,794,001, including interest) $4,700,000 4,700,000 Total investments (Cost $228,154,562) † 101.4% Other assets and liabilities, net (1.4%) Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the fund. ADR American Depositary Receipts (C) A portion of this security is pledged as collateral for options. Total collateral value at 6-30-13 was $49,332,189. (I) Non-income producing security. (R) Direct placement securities are restricted to resale and the fund has limited rights to registration under the Securities Act of 1933. Holdings in direct placement securities as of 6-30-13 were as follows: Value as a Beginning Ending percentage Acquisition Acquisition share share of fund's Value as of Issuer, Description date cost amount amount net assets 6-30-13 Allstar Co-Invest 8-1-11 $240,553 236,300 236,300 0.16% $404,073 Block Feeder, LLC Dropbox, Inc. 5-1-12 $77,258 8,535 8,535 0.03% $75,620 † At 6-30-13, the aggregate cost of investment securities for federal income tax purposes was $229,331,790. Net unrealized appreciation aggregated to $29,066,316, of which $35,079,619 related to appreciated investment securities and $6,013,303 related to depreciated investment securities. 18 Hedged Equity & Income Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 6-30-13 (unaudited) This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value for each common share. Assets Investments, at value (Cost $228,154,562) $258,398,106 Cash 31,247 Foreign currency, at value (Cost $6,795) 6,757 Receivable for investmentssold 4,034,087 Dividends and interestreceivable 274,833 Other receivables and prepaidexpenses 2,330 Totalassets Liabilities Payable for investmentspurchased 808,969 Written options, at value (Premiums received $8,422,406) 7,033,000 Payable toaffiliates Accounting and legal servicesfees 9,459 Trustees’fees 205 Other liabilities and accruedexpenses 87,855 Totalliabilities Netassets Net assets consistof Paid-incapital $239,335,027 Accumulated distributions in excess of net investmentincome (7,942,709) Accumulated net realized gain (loss) on investments, written options and foreign currencytransactions (8,217,265) Net unrealized appreciation (depreciation) on investments, written options and translation of assets and liabilities in foreigncurrencies 31,632,819 Netassets Net asset value pershare Based on 13,733,169 shares of beneficial interest outstanding — unlimited number of shares authorized with par value of $0.01 pershare $18.55 See notes to financial statements Semiannual report | Hedged Equity & Income Fund 19 F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 6-30-13 (unaudited) This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $2,386,884 Interest 4,948 Less foreign taxeswithheld (33,320) Total investmentincome Expenses Investment managementfees 1,262,063 Accounting and legal servicesfees 22,807 Transfer agentfees 11,706 Trustees’fees 21,053 Printing andpostage 24,403 Professionalfees 39,044 Custodianfees 22,537 Stock exchange listingfees 15,767 Other 10,214 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments and purchasedoptions (3,233,346) Writtenoptions 1,916,809 Foreign currencytransactions (80) Change in net unrealized appreciation (depreciation)of Investments and purchasedoptions 30,683,668 Writtenoptions (7,458,847) Translation of assets and liabilities in foreigncurrencies (155) Net realized and unrealizedgain Increase in net assets fromoperations 20 Hedged Equity & Income Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last three periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Sixmonths ended Period Year 6-30-13 ended ended (Unaudited) 12-31-12 1 10-31-12 Increase (decrease) in netassets Fromoperations Net investmentincome $928,918 $722,268 $1,870,855 Net realized gain(loss) (1,316,617) 686,750 1,100,927 Change in net unrealized appreciation(depreciation) 23,224,666 1,690,216 23,301,290 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (8,871,627) 2 (728,343) (1,850,217) From tax return ofcapital — (3,723,566) (16,575,845) Totaldistributions From fund sharetransactions Repurchased — (3,098,607) (10,945,445) Total increase(decrease) Netassets Beginning ofperiod 240,842,532 245,293,814 248,392,249 End ofperiod Accumulated distributions in excess of net investmentincome — Share activity Sharesoutstanding Beginning ofperiod 13,733,169 13,934,006 14,620,236 Sharesrepurchased — (200,837) (686,230) End ofperiod 1 For the two-month period ended 12-31-12. The fund changed its fiscal year end from October 31 to December31. 2 A portion of the distributions may be deemed a tax return of capital at year-end. See notes to financial statements Semiannual report | Hedged Equity & Income Fund 21 Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. COMMON SHARES Periodended 6-30-13 1 12-31-12 2 10-31-12 10-31-11 3 Per share operatingperformance Net asset value, beginning ofperiod 4 Net investmentincome 5 0.07 0.05 0.13 0.02 Net realized and unrealized gain (loss) oninvestments 1.59 0.18 1.68 (1.73) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.65) 6 (0.05) (0.13) (0.02) From tax return ofcapital — (0.27) (1.16) (0.34) Totaldistributions Anti-dilutive impact of repurchaseplan — 0.03 7 0.09 7 — Offering costs related to commonshares — — — (0.04) Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 8 9 9 9 Total return at market value (%) 8 9 9 9 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $255 $241 $245 $248 Ratios (as a percentage of average net assets): Expenses 1.13 10 0.22 9 1.14 1.15 10 Net investmentincome 0.74 10 0.30 9 0.74 0.31 10 Portfolio turnover (%) 36 11 76 38 1 Six months ended 6-30-13.Unaudited. 2 For the two-month period ended 12-31-12. The fund changed its fiscal year end from October 31 to December31. 3 Period from 5-26-11 (commencement of operations) to 10-31-11. 4 Reflects the deduction of a $0.90 per share salesload. 5 Based on the average daily sharesoutstanding. 6 A portion of the distributions may be deemed a tax return of capital at year-end. 7 The repurchase plan was completed at an average repurchase price of $15.43 and $15.95 for 200,837 and 686,230 shares for the two-month period ended 12-31-12 and the year ended 10-31-12, respectively. 8 Total return based on net asset value reflects changes in the fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend, capital gain and return of capital distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the fund’s shares traded during theperiod. 9 Notannualized. 10 Annualized. 22 Hedged Equity & Income Fund | Semiannual report Notes to financial statements (unaudited) Note 1 — Organization John Hancock Hedged Equity & Income Fund (the fund) is a closed-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). On December 12, 2012, the Board of Trustees voted to change the fund’s fiscal year end from October 31 to December 31. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
